On February 14, 2019, this Court suspended Christy Hanley Shircliff from the practice of law under SCR 3.380(2) for her failure to respond to a disciplinary charge. On April 18, 2019, we amended specific portions of our February 14, 2019 Order but left in place Shircliff's indefinite suspension. On April 18, 2019, we also ordered Shircliff to "show this Court all legally satisfactory reasons she has why she should not be held in contempt of this Court for her failure to comply with the suspension order entered February 14, 2019."
Shircliff has now filed a response to the Show Cause Order, and she has further moved to terminate her indefinite suspension.
Although Shircliff has offered an account for her failure to respond to the original disciplinary charge, her motion to terminate indefinite suspension before this Court is premature because the underlying disciplinary proceeding and an additional bar complaint are pending at the Kentucky Bar Association.
Accordingly, we ORDER that
(1) Shircliff's Motion to Terminate Indefinite Suspension is DENIED; and
(2) Consideration of her response to the April 18, 2019 Show Cause Order is PASSED pending resolution of any pending disciplinary proceedings.
/s/ John D. Minton, Jr.
CHIEF JUSTICE JOHN D. MINTON, JR.
All sitting. All concur.